Cases of tampering or attempting to tamper, with jurors, have been held to constitute contempt of court for which punishment may be inflicted in due course of contempt procedure. Wilson v. Joughin, 105 Fla. 353, 141 Sou. Rep. 182; Baumgartner v. Joughin,105 Fla. 335, 141 Sou. Rep. 185. It is equally reprehensible, and likewise subject to punishment, for a person to represent to another that he has ability to exercise undue influence over a judge having a controverted matter pending before him, by exerting such undue influence in a personal way not countenanced by law, whether same is done for reward or pecuniary consideration or not. This case comes within the rule of the Baumgartner case, supra, although it relates to the Judge and not to jurors as being subjects of improper influence. *Page 391 
                          ON REHEARING